        Case 18-06007 Document 49 Filed in TXSB on 10/04/19 Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION                                               ENTERED
                                                                                             10/04/2019
IN RE:                        §
ANTHONY PIGGUE                §                      CASE NO. 18-32456
     DEBTOR.                  §                      (Chapter 7)
                              §
ANTHONY PIGGUE                §
     Plaintiff,               §
                              §
v.                            §                      ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §
CHRISTOPHER M. MURRAY, IN HIS §
CAPACITY AS CHAPTER 7 TRUSTEE §
     Plaintiff,               §
                              §
v.                            §                      ADVERSARY NO. 18-06007
                              §
KARON G. BARBEE, RECEIVER     §
     Defendant.               §

                      ORDER GRANTING MOTION FOR MEDIATION
                                         (Docket No. 48)
        By agreement of the Parties, it is ORDERED that the Honorable Judge Eduardo V.
Rodriguez is appointed to serve as mediator in the above-referenced matters and is vested in that
capacity with all immunities applicable to a United States Bankruptcy Judge in performance of the
Judge’s official duties.


ZZZZSigned: October 04, 2019

                                                   ____________________________________
                                                   DAVID R. JONES
                                                   UNITED STATES BANKRUPTCY JUDGE




                                               1
